DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (hereinafter Matsuda) (US20160270261).

Regarding claim 1, Matsuda discloses a solid state drive (SSD) (26) comprising:
a case (41) including a first portion (52) and a second portion (53) coupled to the first portion: 
a first substrate (71) disposed within the case. and including a first surface (71b) and a second surface (71a):
a second substrate (72) disposed within the case, and including a third surface (71a) and a fourth surface (72b), the third surface of the second substrate facing the first surface of the first substrate and being spaced apart from the first surface of the first substrate (Figure 6); 
a frame (51) disposed between the first substrate and the second substrate, and contacting the first substrate and the second substrate; and
a thermal board (89)(98) disposed between the first substrate and the second substrate, and contacting at least a portion of the frame.

    PNG
    media_image1.png
    588
    419
    media_image1.png
    Greyscale

Regarding claim 2, Matsuda discloses the SSD of claim I, wherein the thermal board includes a thermal interface film (84) (93) on a first surface of the thermal board. (Paragraphs 0056;0079  – in their entirety)Regarding claim 3, Matsuda discloses the SSD of claim 2, further comprising a first chip (43) disposed on the first surface of the first substrate, wherein the thermal interface film contacts the first chip.Regarding claim 4, Matsuda discloses the SSD of claim 3, further comprising a second chip (44) disposed on the third surface of the second substrate.Regarding claim 5, Matsuda discloses the SSD of claim 4, wherein the thermal board dissipates heat generated by the first chip and the second chip. (Paragraphs 0139 and 0145  – in their entirety)Regarding claim 6, Matsuda discloses the SSD of claim I, wherein an air gap (Paragraph 0062 – The second circuit board 72 overlaps the first circuit board 71 in the direction along the Z-axis with a gap interposed.) is formed between the first substrate and the second substrate.Regarding claim 7, Matsuda discloses the SSD of claim I, wherein the frame includes a metal (Paragraph 0032 – As illustrated in FIG. 2, the frame 51 is formed in an substantially rectangular frame shape and made of metal such as an aluminum alloy, for example).Regarding claim 8, Matsuda discloses the SSD of claim 1, wherein the case includes a metal. (Paragraph 0132 – The bottom cover 53 is made of an aluminum alloy, for example. The bottom cover 53 is made of a metal plate)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180212169.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



13 August 2022